JUVENILE COURT PROCEDURAL RULES COMMITTEE
                            FINAL REPORT1

                 AMENDMENT OF Pa.R.J.C.P. 240, 242, and 1242

      On May 16, 2017, the Court amended Rules of Juvenile Court Procedure 240
and 1242 to preclude waiver of either a detention hearing or a shelter care hearing.
Rule 242 was amended for perfunctory matters.

       Rules 240 and 1242 have been amended to preclude waiver of detention
hearings and shelter care hearings given the important function served by these
hearings. See Pa.R.J.C.P. 242(A) & (C); Pa.R.J.C.P. 1242(A), (C), & (E). There may
be circumstances when some matters may be uncontested. However, any stipulations
or agreements among the parties about these circumstances should be entered onto
the record at the hearing, subject to acceptance by the court.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.